Citation Nr: 9901256	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-17 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a perforated right 
eardrum.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) from a February 1997 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
bilateral hearing loss, tinnitus, and a perforated eardrum.  
The veteran testified at a personal hearing at the RO in 
October 1997.  By December 1997 rating decision the RO 
granted service connection and a 10 percent rating for 
tinnitus.  He has continued his appeal as to the claims of 
service connection for bilateral hearing loss and for a 
perforated right eardrum.  The issue of service connection 
for bilateral hearing loss will be addressed in a Remand 
which follows this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  There is no competent evidence of any current disability 
from a perforated right eardrum.  


CONCLUSION OF LAW

The claim of service connection for a perforated right 
eardrum is not well grounded.  38 U.S.C.A. §§  1110, 
5107(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 
(1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaint of or treatment for a perforated right eardrum.  
His separation examination in October 1968 revealed no 
pertinent abnormalities.  

On VA examination in April 1969, seven months after his 
discharge from service, it was noted that both of the 
veterans external canals were obstructed with soft cerumen.  
No other pertinent findings were made.

In an April 1997 statement, the veterans wife indicated that 
she met the veteran in May 1969, seven months after his tour 
of duty in Vietnam.  She claimed that from the onset of their 
relationship, he always had hearing difficulty in his right 
ear, which he attributed to his Army service in Vietnam.  She 
indicated that he would turn his head so that his left ear 
was toward her, in an attempt to hear better and he would 
read lips to improve his understanding.  She indicated that 
she and everyone else who talks to him must raise their 
voice.  She claimed he had told her many times about how his 
eardrum burst due to loud explosions one night in Vietnam, 
resulting in pain, blood and discharge from his ear. 

In an April 1997 statement, the veterans mother indicated 
that while he was in Vietnam he wrote to her about a loud 
explosion one night that had burst his eardrum and, as a 
result, he could not hear out of his right ear.  She claimed 
that since his return home in 1968, he turned his left ear 
toward anyone speaking so he could hear better.  She reported 
that he compensated for his hearing loss by reading peoples 
lips.  She claimed he did not have a hearing problem before 
Vietnam.  

In October 1997 the veteran testified at a personal hearing 
at the RO that he sustained several injuries to the ears that 
contributed to his hearing loss.  He described many incidents 
of noise exposure in service and also a specific incident 
when he sustained a concussion and had discharge from the 
right ear which required treatment.  He asserted did not 
recognize he had a hearing problem until everybody was 
telling him to turn the television down.  He claimed he had 
no other trauma to the ear from loud noises, and did not 
suffer earaches or infections.  He worked as a welder 
inspector and had also operated a forklift.  He had worked 10 
to 15 years as a welder, and still worked around welders.  He 
indicated his hearing loss had interfered with the 
performance of his job.  At the hearing, he submitted an 
undated letter to him from one of his friends, [redacted]
[redacted].  He claimed the letter was written to him in 1969, 
after he had returned home.  He reported that he was in the 
same unit as Mr. [redacted] during his service in Vietnam.  In 
the letter Mr. [redacted] reported that they had been hit a few 
times since the veteran left.  The veteran claimed he was 
still in Vietnam when the April 23, 1968 hit occurred.  
He also showed pictures at the hearing which were taken from 
his barracks after the bombing incident.

In an April 1997 statement, submitted at his October 1997 
hearing, the veteran indicated that he was in Vietnam in 
1968, until his discharge in October 1968.  He claimed that 
his duties were in the Mekong Delta, which was a highly 
explosive area.  He described instances of noise exposure 
in service as well as one when he sustained a concussion.  He 
could not recall the date the incident occurred. 

On VA audiological examination in November 1997 the veteran 
reported that in approximately 1967 he was involved in mortar 
fire in the field at which time his right eardrum perforated 
and he was treated at a field hospital approximately four 
times.  He noticed a hearing loss following this incident.  
Otoscopic examination showed clear canals and normal tympanic 
membranes bilaterally.  Imittance testing showed good eardrum 
mobility.  

On VA ear disease examination in November 1997 the veteran 
reported decreased hearing since his service in Vietnam in 
1968.  He claimed he was in an artillery unit and did not 
wear much ear protection.  He reported that on one occasion, 
the concussion from a mortar caused his right ear to have 
drainage and bleeding.  He indicated that since then, he has 
had no evidence of ear infections and no ear surgery.  He 
worked around noise.  Examination revealed normal ear 
auricles, normal external canals, and that the tympanic 
membranes were normal and mobile.  There was no evidence of 
any surgery and there was no active ear disease in either 
ear.  The impression was past history of concussive injury to 
the right ear, no evidence of sequelae.  

Analysis

The threshold question is whether the veteran has presented a 
well-grounded claim, that is, one that is plausible.  If he 
has not, his claim must fail and there is no duty to assist 
him further in the development of the claim.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board 
finds that the veteran has not presented a well-grounded 
claim of service connection for a perforated right eardrum.

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is postservice continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For a service connection claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of occurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  To demonstrate the 
existence of a chronic disease in service or in the 
presumptive period, lay evidence will suffice if the 
disability is of a type as to which lay observation is 
competent to identify its existence.  Otherwise, medical 
evidence is necessary.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran contends that he sustained a right perforated 
eardrum in service and that he has residual disability.  The 
threshold requirement that must be met in any claim of 
service connection is that the disability claimed must be 
shown present.    38 U.S.C.A. §§ 1110.  Here, the veteran has 
not submitted any competent (medical) evidence that he has 
residual disability from a tympanic membrane perforation in 
service.  Therefore, he has failed to satisfy the threshold 
Caluza requirement for a well-grounded claim of service 
connection.  Lay statements, such as the veterans own 
assertions, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to establish a 
medical diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  
VA examination specifically established that there were no 
sequelae from the injury described by the veteran.  Without 
medical evidence of a current disability from a perforated 
right eardrum, the claim of service connection for such 
disability is not well-grounded.  Caluza, supra.


ORDER

Service connection for residuals of a perforated right 
eardrum is denied.


REMAND

The veteran contends that his bilateral hearing loss was 
caused as a result of noise exposure during service.  Service 
medical records are devoid of any complaints, diagnosis, or 
treatment for hearing loss.  On examination for separation in 
October 1968, there is no indication that the veteran was 
given a hearing test.

As noted above, the veteran testified at a personal hearing 
in October 1997 that he was exposed to artillery fire and 
mortars during service.  He described one incident where his 
right ear was affected, causing it to bleed and produce 
discharge.  He claimed that after that incident, he had 
hearing problems and tinnitus in both ears.  

The United States Court of Veterans Appeals (Court) has held 
that service connection can be granted for a hearing loss 
where the veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he 
was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

The Board notes that the November 1997 VA examination shows 
that the veterans hearing loss meets the VA standards for 
hearing loss disability under the provisions of 38 C.F.R. 
§ 3.385.  Since noise exposure is a known cause of 
sensorineural hearing loss, the veterans assertions, along 
with medical evidence of current hearing loss, make his claim 
well-grounded  The report of the VA examination in November 
1997 does not include an opinion regarding the possible 
etiology of the veterans hearing loss.  There is evidence 
that the veteran has been exposed to noise, postservice in 
his employment as a welder and forklift driver.  It is 
unclear whether noise in service a factor in the development 
of his current hearing loss.  The Board notes that service 
connection has been established for tinnitus based on noise 
exposure in service.  It is not clear whether any hearing 
loss disability is related to the same nerve pathology 
presumed to be responsible for the service-connected 
tinnitus.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  In light of the foregoing, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of any 
additional medical care providers (VA and 
private) who have treated him for 
bilateral hearing loss since November 
1997.  The RO should obtain copies of all 
pertinent records (which are not already 
in the file) from the identified sources 
and associate them with the claims 
folder.  

2.  The RO should forward the file for 
review by the examiner who saw the 
veteran in November 1997.  The examiner 
should furnish an opinion as to whether 
it is at least as likely as not that the 
veterans bilateral hearing loss is due 
to noise exposure in service (rather 
than to intervening causes).  A complete 
rationale for any opinion(s) should be 
provided.  If the November 1997 examiner 
is not available, the RO should forward 
the file to another VA otolaryngologist 
for review and an opinion as specified 
above. 

3. The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no action unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to the issue addressed in the remand, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
